DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 2, 4, 6, 7 and 40 are pending in the instant invention.  According to the Amendments to the Claims, filed August 5, 2022, claims 3, 5, 8-39 and 41-49 were cancelled.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/958,389, filed January 8, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on August 5, 2022, is acknowledged: Group I - claims 1, 2, 4, 6, 7 and 40.
	Moreover, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Thus, a first Office action and prosecution on the merits of claims 1, 2, 4, 6, 7 and 40 is contained within.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
Crystalline Form (I) of Compound (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

	wherein crystalline Form (I) is characterized by an X-ray powder diffractogram comprising at least one signal at a value (º2) selected from the group consisting of 6.3º ± 0.2 º2, 12.6º ± 0.2 º2, 16.2º ± 0.2 º2, 17.6º ± 0.2 º2, 18.2º ± 0.2 º2, 18.4º ± 0.2 º2, and 22.1º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystalline Form (I) according to claim 1, wherein the crystalline Form (I) is further characterized by an X-ray powder diffractogram comprising at least three signals at values (º2) selected from the group consisting of 6.3º ± 0.2 º2, 12.6º ± 0.2 º2, 16.2º ± 0.2 º2, 17.6º ± 0.2 º2, 18.2º ± 0.2 º2, 18.4º ± 0.2 º2, and 22.1º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystalline Form (I) according to claim 1, wherein the crystalline Form (I) is further characterized by any one of the following:

(i)	a differential scanning calorimetry thermogram showing onset of melting at 174.8 ºC to 175.2 ºC; or
(ii)	a differential scanning calorimetry thermogram having an endothermic peak at 177 ºC to 178 ºC; or
(iii)	a differential scanning calorimetry thermogram showing onset of melting at 174.8 ºC to 175.2 ºC and a differential scanning calorimetry thermogram having an endothermic peak at 177 ºC to 178 ºC.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystalline Form (I) according to claim 1, wherein at least 95% by weight of the crystalline Form (I) of Compound (I) is the (E) diastereomer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for brevity, clarity and precision, the existing recitation should be replaced with the following recitation:
	The crystalline Form (I) according to claim 1, wherein at least 95% by weight of the crystalline Form (I) of Compound (I) is the (R) enantiomer.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 40 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and the crystalline Form (I) according to claim 1.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 4, 6, 7 and 40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the physicochemical property, Crystalline Form (I) of Compound (I):…, in lines 1-2 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a physicochemical property (i.e. crystallinity) without providing any clarity regarding how the physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the instantly recited crystalline physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of crystalline Form (I) of 2-(3-(4-amino-3-(2-fluoro-4-phenoxy-phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethylpent-2-enenitrile (Compound (I)).
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether crystalline Form (I) of 2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]-pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethylpent-2-enenitrile (Compound (I)) requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent or buffer, to impart the crystalline physicochemical property.
	Consequently, the inventor or joint inventor should further note that since crystalline Form (I) of 2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethylpent-2-enenitrile (Compound (I)) incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear crystalline physicochemical property, crystalline Form (I) of 2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethylpent-2-enenitrile (Compound (I)) is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of crystalline Form (I) of 2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethylpent-2-enenitrile (Compound (I)), due to an inability to establish the metes and bounds encompassed by the crystalline physicochemical property.
	Similarly, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 4 recites the broad limitation, or, and the claim also recites and, which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1, 4, 6, 7 and 40 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Goldstein in US 8,946,241.
	The instant invention recites crystalline Form (I) of 2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethylpent-2-enenitrile (Compound (I)), shown to the right, and/or a pharmaceutical composition thereof, as a Bruton’s tyrosine kinase (BTK) inhibitor.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Goldstein (US 8,946,241) teaches (R,E)-2-(3-(4-amino-3-(2-fluoro-4-phenoxyphenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)piperidine-1-carbonyl)-4,4-dimethyl-pent-2-enenitrile, shown to the right, and/or a pharmaceutical composition thereof, as a Bruton’s tyrosine kinase (BTK) inhibitor [column 286, lines 29-67; and pharmaceutical compositions - column 8, line 66 - column 9, line 3].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.

	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Finally, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624